PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TONG et al.
Application No. 16/491,162
Filed: 5 Sep 2019
For: Thermal Superconductive Finned Heat Sink and Electrical Equipment Cabinet


:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 10 December 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file corrected drawings on or before 28 September 2020, as required by the Notice of Allowance and Fee(s) Due (Notice), mailed 26 June 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on 29 September 2020.  A Notice of Abandonment was mailed 14 October 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of  replacement drawings;
(2) the petition fee of $1050; and
(3) a statement of unintentional delay.  

The Technology Center Patent Examiner has reviewed and accepted/approved the replacement drawings.  

The amendment to the drawings filed in response to the requirement made in the Notice  mailed 26 June 2020, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312.  Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 
 
The Office acknowledges the statement of delay due to COVID-19 filed with the petition dated 10 December 2020. However, no relief can be obtained because the petition was filed after 31 July 2020, which is outside of the window for COVID-19 relief. 

Any questions concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries should be directed to the Office of Data Management at (571) 272-4200 or 1-888-0101.

This application is being referred to the Office of Data Management for processing into a patent. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET